DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 9-10 and 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 10-12, 14 and 16 of U.S. Patent No. 10,716,079 (hereinafter Pat-079). Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claim 1, as shown in the following table, claim 7 of Pat-079 recites all the claimed limitations of the claim 1.
Claims / App Language 
Pat-079 Language
1. A method comprising: 
receiving, at a user equipment, a plurality of synchronization signal blocks 

wherein each synchronization signal block of the plurality of synchronization signal blocks comprises at least one synchronization signal and a physical broadcast channel; 

detecting at least one synchronization signal block of the plurality of synchronization signal blocks, 

wherein the at least one synchronization signal block is associated with at least one synchronization signal frequency; 


selecting a first synchronization signal block of the at least one detected synchronization signal block and a first synchronization signal frequency of the at least one synchronization signal frequency, 

wherein the first synchronization signal block is associated with the first synchronization signal frequency; 

decoding a first physical broadcast channel of the first synchronization signal block; 

determining whether to reselect the first synchronization signal block based on first system information obtained from decoding the first physical broadcast channel; and 

in response to determining to reselect the first synchronization signal block, reselecting a second synchronization signal block of the at least one detected synchronization signal block and a second synchronization signal frequency 

wherein the second synchronization signal block is associated with the second synchronization signal frequency and is different from the first synchronization signal block.

receiving a plurality of synchronization signal blocks on a first wideband carrier, 



wherein each synchronization signal block of the plurality of synchronization signal blocks comprises at least one synchronization signal and a physical broadcast channel; 

detecting at least one synchronization signal block of the plurality of synchronization signal blocks; 

determining at least one synchronization signal frequency associated with the at least one detected synchronization signal block; 

selecting a first synchronization signal block of the at least one detected synchronization signal block and a first synchronization signal frequency of the at least one synchronization signal frequency, 

wherein the first synchronization signal block is associated with the first synchronization signal frequency; 

decoding a first physical broadcast channel of the first synchronization signal block; 

determining whether to reselect the first synchronization signal block based on first system information obtained from decoding the first physical broadcast channel; and 

in response to determining to reselect the first synchronization signal block, reselecting a second synchronization signal block of the at least one detected synchronization signal block and a second synchronization signal frequency 

wherein the second synchronization signal block is associated with the second synchronization signal frequency and is different from the first synchronization signal block. 


Regarding claims 2 and 15, as shown in the following table for claim 2, claims 11 and 12 of Pat-079 recites all the claimed limitations of the claims 2 and 15.
Claims / App Language
Pat-079 Language
2. The method of claim 1, further comprising 

performing reference signal received power measurements on the detected at least one synchronization signal block, 


wherein the first synchronization signal block is selected based on at least one measured reference signal received power value of the detected at least one synchronization signal block.
11. The apparatus of claim 10, wherein the processor 

performs measurements on the at least one detected synchronization signal block.


12. The apparatus of claim 11, 
wherein the first synchronization signal block is selected based on the measurements, and the measurements include at least one of reference signal received power, reference signal received quality, and reference signal signal-to-interference and noise ratio.


Regarding claims 3 and 16, as shown in the following table for claim 3, claim 16 of Pat-079 recites all the claimed limitations of the claims 3 and 16.
Claims / App Language
Pat-079 Language
3. The method of claim 2, 








wherein a measured reference signal received power value of the first synchronization signal block is above a threshold value.


which measurement values are above threshold values than other cells associated with other synchronization signal blocks of the at least one detected synchronization signal block.


Regarding claim 9, as shown in the following table, claim 14 of Pat-079 recites all the claimed limitations of the claim 9.
Claims / App Language
Pat-079 Language
9. The method of claim 8, wherein determining whether to reselect the first synchronization signal block comprises determining whether to reselect the first synchronization signal block based on the indication of the subcarrier spacing.
14. The apparatus of claim 10, wherein the processor determines whether to reselect the first synchronization signal block based on a subcarrier spacing value indicated in the first physical broadcast channel.


Regarding claim 10, as shown in the following table, claim 1 of Pat-079 recites all the claimed limitations of the claim 10.
Claims / App Language
Pat-079 Language
10. The method of claim 1, wherein the plurality of synchronization signal frequencies is within a wideband carrier.
1. A method comprising: 
receiving a plurality of synchronization signal blocks on a first wideband carrier


Regarding claim 13, as shown in the following table, claim 7 of Pat-079 recites all the claimed limitations of the claim 13.
Claims / App Language
Pat-079 Language
13. The method of claim 12, wherein each cell configuration of the separate cell configurations comprises parameters selected from a group comprising a burst 



Regarding claim 14, claim 10 of Pat-079 recites all the claimed limitations of claim 14.

Allowable Subject Matter
Claims 1 and 14 contain allowable subject matter, thus claims 1-20 are would be allowable if overcoming nonstatutory double patenting as indicated above rejection.
Claims 4-8, 11-12 and 17-20 are objected because their respective independent claims are rejected under Non-Statutory Double Patenting and are allowed if overcoming the double patenting as indicated above rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on Monday to Friday between 9AM and 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached at 571-270-5630. 


/HARRY H KIM/           Primary Examiner, Art Unit 2411